Exhibit 10.6H

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made effective and
entered into as of January 4, 2007, by and between 2000 SIERRA POINT PARKWAY
LLC, a Delaware limited liability company (“Landlord”), and TERCICA, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord (as successor in interest to 2000 Sierra Point, LLC) and Tenant are
parties to that certain Lease Agreement (“Original Lease”) dated as of March 7,
2005 pursuant to which Landlord leased to Tenant and Tenant leased from Landlord
approximately 28,278 rentable square feet (“Original Premises”) at 2000 Sierra
Point Parkway, Brisbane, California (“Building”).

B. Landlord and Tenant wish to amend the Lease to incorporate into the Original
Premises the additional area defined in Exhibit A as the Expansion Premises.

NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Commencement Date; Term. The Commencement Date of this Second Amendment shall
be the date of Execution, and shall thereafter have a term of lease coterminous
with that of the Original Lease, including renewal options set forth in the
Original Lease.

2. Expansion Premises. Landlord shall deliver and lease to Tenant, and Tenant
shall accept and lease from Landlord, the Expansion Premises as defined in
Exhibit A of this Second Amendment. The Expansion Premises shall be delivered to
Tenant in its current “As-Is” condition, except as provided in Exhibit A. The
Expansion Premises shall be delivered to Tenant by Landlord upon the later of:
i) completion of the improvement work required in Exhibit A, or ii) May 1, 2007.
Upon the delivery of the Expansion Premises, the term “Premises” as used in the
Original Lease shall mean both the Original Premises and the Substitute
Premises.

3. Base Rent for the Expansion Premises. The Base Rent for the Expansion
Premises shall commence upon the delivery of the Expansion Premises by Landlord
to Tenant and shall be as follows:

 

Period

   Monthly Base Rent

Delivery Date—June 30, 2008

   $ 11,196.90

July 1, 2008—June 30, 2009

   $ 11,700.76

July 1,2009—June 30, 2010

   $ 12,227.29

July 1,2010—June 30, 2011

   $ 12,777.52

July 1,2011—September 30, 2011

   $ 13,352.51

 



--------------------------------------------------------------------------------

The Base Rent for the Original Premises shall remain in full force and effect
and is unchanged by this Second Amendment. The Base Rent for the Expansion
Premises shall be in addition to the Base Rent for the Original Premises.

4. Tenant’s Share of the Building for Operating Costs and Taxes. Upon the
Delivery of the Expansion Premises, the Tenant’s Share of the Building for
Operating Costs as defined in the Original Lease shall be increased to 14.50%.

5. Parking. Upon the Delivery of the Expansion Premises, the Tenant’s Parking
Allocation shall be increased to 113 unreserved parking spaces.

6. Expansion Options. All Option rights granted to the Tenant by the Original
Lease for expanding into additional space at the Building, specifically but not
exclusively Exhibit F, Section 1 of the Original Lease for the 2nd Floor of the
Building and Exhibit F, Section 2 of the Original Lease for the 3rd Floor of the
Building, are hereby terminated.

7. Rights of First Offer. All First Offer Rights granted to the Tenant by the
Original Lease for expanding into additional space at the Building, specifically
but not exclusively Exhibit F, Section 1 of the Original Lease for the 2nd floor
of the Building and Exhibit F, Section 2 of the Original Lease for the 3rd floor
of the Building, shall be waived by Tenant through June 30, 2008, and shall be
reinstated and in full force and effect starting July 1, 2008, subject to the
rights of any tenant(s) who shall have leased all or a portion of the 2nd or 3rd
floors.

8. No Further Amendment. The Original Lease, as modified by the First Amendment
and this Second Amendment, shall remain in full force and effect.

9. Confirmation of Original Lease. Tenant hereby represents and warrants to
Landlord that, as of the date hereof, (a) the Original Lease is in full force
and effect and has not been modified except pursuant to the First Amendment and
this Second Amendment; (b) Tenant has not subleased or assigned any of its
right, title and interest in and to the Original Lease and has full power and
authority to enter into and perform its obligations hereunder; (c) to the best
of Tenant’s knowledge, there are no defaults on the part of Landlord existing
under the Original Lease; (d) to the best of Tenant’s knowledge, there exists no
valid abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Original Lease; (e) this Second Amendment has been duly
authorized, executed and delivered by Tenant and constitutes the legal, valid
and binding obligation of Tenant; and (f) there are no actions, whether
voluntary or otherwise, pending against Tenant under the bankruptcy or
insolvency laws of the United States or any state thereof.

10. Voluntary Agreement. The parties have read this Second Amendment, and on the
advice of counsel they have freely and voluntarily entered into this Second
Amendment.

11. Representation by Counsel. Each party acknowledges that it has been
represented by independent legal counsel of its own choice in connection with
the execution of this Second Amendment and has had an adequate opportunity to
investigate the subject matter of this Second Amendment before executing this
Second Amendment.

 

2



--------------------------------------------------------------------------------

12. Brokerage. Landlord and Tenant each warrant to the other that it has not had
dealings with any other finder, broker, or agent in connection with this Second
Amendment. Each party shall indemnify, defend and hold harmless the other party
from and against any and all costs, expenses or liability for commissions or
other compensation or charges claimed by any other finder, broker, or agent
based on dealings with the indemnifying party with respect to this Second
Amendment.

13. General Provisions. This Second Amendment shall bind and inure to the
benefit of the parties and their respective successors and assigns. This Second
Amendment shall be governed, and construed in accordance with, the laws of the
State of California without regard to or application of the principles of
conflict of laws. This Second Amendment together with the Original Lease and the
First Amendment constitutes the entire agreement between the parties with
respect to the subject matter hereof and thereof.

14. Counterparts. This Second Amendment may be signed in two or more
counterparts. When at least one such counterpart has been signed by each party,
this Second Amendment shall be deemed to have been fully executed, each
counterpart shall be deemed to be an original, and all counterparts shall be
deemed to be one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Lease as
of the date first set forth above.

 

TENANT:     LANDLORD:

TERCICA, INC.

a Delaware corporation

   

2000 SIERRA POINT PARKWAY LLC

a Delaware limited liability company

By:  

/s/ Stephen N. Rosenfield

    By:  

/s/ Stephen P. Diamond

 

Stephen N. Rosenfield

General Counsel

     

Stephen P. Diamond

Manager

 

3